DECISION OF DISMISSAL
This matter is before the court on Defendant's request that the above-entitled matter be dismissed for Plaintiff's failure to comply with the court's Order, filed August 11, 2011, granting Defendant's request that it be allowed to inspect Plaintiff's property.
At a case management conference held August 3, 2011, Plaintiff agreed to allow Defendant to inspect his property. At the time set for the inspection, Plaintiff refused Defendant representative's request to inspect his property. Defendant filed a request asking the court to order Plaintiff to comply with Defendant's request to inspect. The court issued its Order, filed August 11, 2011, granting Defendant's request that it be allowed to inspect Plaintiff's property.
A case management conference was held on September 13, 2011, to discuss Plaintiff's failure to allow Defendant to inspect his property and Defendant's representative's failure to respond to Plaintiff's letter dated August 12, 2011.
At the conclusion of the conference, Plaintiff stated that he would not allow Defendant to inspect his property. The court explained that it would issue a Decision of Dismissal. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of September 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on September 14, 2011. The Court filed and entered thisdocument on September 14, 2011.